DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyman Smith on 06/24/2021.

The application has been amended as follows: 

Claim 1. A process for preparing a cathode of a lithium battery, comprising the following steps:
(a) longitudinally punching a metal band to form irregular filamentous holes, horizontally stretching the metal band, and performing compaction to make a metal net having the irregular filamentous holes;
powered at less than [[5W]] 5 W, a laser powered at 500 to 1000 W powered at 10 to 100 W 
(c) coating the metal net, having the surface processed with the lasers, with a prepared cathode paste, and drying, pressing, and cutting the metal net to obtain a battery cathode.

Claim 2. The process for preparing a cathode of a lithium battery according to Claim 1, wherein a metal is one of stainless steel, platinum, aluminum, nickel, copper, and nickel-plated stainless steel, and after being compacted, the metal net has a thickness of 0.05 to 0.15 mm 

Claim 3. The process for preparing a cathode of a lithium battery according to Claim 1, wherein the irregular filamentous holes longitudinally punched in the metal band have a volume accounting for 60% to 85% 80% to 92% 

Claim 4. The process for preparing a cathode of a lithium battery according to Claim 1, wherein a scanning speed of the laser powered at less than 5 W [[5W]] is 500 to 1000 mm/s powered at 500-1000 W 400 to 800 mm/s powered at 10-100 W 50-100 mm/s 

Claim 5. The process for preparing a cathode of a lithium battery according to Claim 1, wherein before the metal net having the surface processed with the lasers is coated with the cathode paste, the surface of the metal net is primarily spray-coated with a conductive carbon material having an average particle size of 300 to 500 nm 10 to 50 nm 

2 to 5 μm 

Claim 7. The process for preparing a cathode of a lithium battery according to Claim 1, wherein the cathode paste contains, by mass, 65% to 75% 2% to 5% 2% to 5% 20% to 30% 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to Li, (CN 101728511, already of record), teaches a production process of a lithium-ferrous disulfide battery anode, comprising the foilowing steps of: (a) integraliy punching a metai strap to form a metai mesh; (b) cleaning and drying the metal mesh; (c) preparing half-dry sizing and coating the sizing on the meta mesh, wherein the haif-dry sizing is prepared from ferrous disulfide, a conductive agent and a caking agent; (d) drying the coated metai mesh; and (e) cutting, rolling and welding the dried metal mesh by using electrode lugs (Abstract). Li, alone or in combination, does not teach processing the metal surface with the laser powered at less than  5 W, a laser powered at 500 to 1000 W, and a laser powered at 10 to 100 W sequentially.
The closest prior art to Tiruvannamalai (US 20200280063) teaches perforated current collectors made with any metal suitable for an alkali metal cell, made by laser cutting wherein perforated current collector may also be made by flattening a woven, non-woven, or an expanded metal mesh that may be formed in a metal mesh weaving .

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722